Petition for Writ of Mandamus
Dismissed and Memorandum Opinion filed May 19, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00261-CV
____________
 
IN RE ACE EUROPEAN GROUP LIMITED, Relator
 
 
 

ORIGINAL PROCEEDING
WRIT OF MANDAMUS
11th District Court
Harris County, Texas
Trial Court No. 2010-55271
 
 
 

M E M O R
A N D U M   O P I N I O N
            On March 25, 2011, relator, Ace European Group Limited, filed
a petition for writ of mandamus in this court.  See Tex. Gov’t Code
§22.221; see also Tex. R. App. P. 52.1.  In its petition, realtor asked
that we direct the Honorable Mike Miller, presiding Judge of the 11th District
Court in Harris County, Texas, to vacate his order signed February 7, 2011,
denying its motion to compel appraisal and abate the litigation and direct him
to grant the motion.  
 
            On May 13, 2011, relator filed a notice of withdrawal of its
petition for writ of mandamus, which we construe as a motion to dismiss. 
Relator advises this court that the parties have agreed to the appraisal
process and to abate litigation in the underlying suit until the appraisal is completed. 
In addition, the respondent has signed an order ratifying the parties’
agreement.  Accordingly, the issues in relator’s petition for writ of mandamus
have been rendered moot.  
            We grant relator’s request and order the petition for writ of
mandamus dismissed.  
 
PER CURIAM
 
Panel
consists of Chief Justice Hedges and Justices Seymore and Boyce.